Citation Nr: 0924515	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to 
November 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision from 
the Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

There is no current diagnosis of tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2007.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, --- S.Ct.---
, 2009 WL 1045952 (U.S.) (Apr. 21, 2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); see also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006). 

Where, as here, the Veteran's service treatment records are 
presumed lost or destroyed through no fault of the Veteran, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.  See, e.g., O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  This heightened duty includes the 
obligation to search for alternate medical records.  Moore v. 
Derwinski, 1 Vet. App. 401 (1991).  In a May 2007 letter, the 
RO expressly notified the Veteran of alternative types of 
evidence, including witness statements, to support his claim.  

The legal standard for proving a claim for service connection 
is not lowered, but rather increases the Board's obligation 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the claimant.  See Russo v. Brown, 9 
Vet. App. 46 (1996).  As will be discussed below, the outcome 
of this issue hinges upon evidence which, in fact, is in the 
file.  Although it is unfortunate that the Veteran's service 
treatment records are missing, this is not crucial to the 
adjudication of this claim, as it is being denied because the 
Veteran does not have a current disability which could be 
related to an inservice injury.

VA obtained an examination regarding the Veteran's tinnitus, 
and afforded him the opportunity to give testimony before the 
Board.  All known and available post-service records relevant 
to the issue on appeal have been obtained and associated with 
the appellant's claims file; and the appellant has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
disease is shown to be chronic in service, so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must 
be: (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) competent evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

The Veteran requests service connection for tinnitus stating 
the condition was the result of noise exposure from weapons 
fire and bombs during combat in Italy during World War II in 
1945.  

The Veteran has asserted that his tinnitus is the result of 
noise exposure during service, to include combat.  The 
Veteran is a combat veteran.  Thus, he entitled to the 
application of 38 U.S.C.A. § 1154(b).  The statute provides 
the following:

The Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.

Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.

The Veteran is competent to report he noticed ringing in the 
ears in service.  In fact, the Board accepts that the Veteran 
was exposed to noise during combat and that he experienced 
periods of ringing in the ears during service.  Section 
1154(b) addresses the combat veteran's ability to allege that 
an event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of either 
the existence of a current disability or nexus to service, 
for both of which competent evidence is generally required.  
Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  
Thus, the Veteran's combat status allows him to allege 
ringing in the ears in service.  Whether the condition was 
chronic or was related to service requires competent 
evidence.

The existence of a current disability is the cornerstone of a 
claim for a VA disability compensation benefits.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The claims file is 
devoid of a diagnosis of tinnitus.  On VA examination in 
October 2007, no history of tinnitus was noted.  

While the Veteran seeks service connection for tinnitus, he 
denied having tinnitus at his October 2007 VA examination.  
Moreover, he did not mention tinnitus in his claim for 
hearing loss; did not mention tinnitus in his February 2008 
Notice of Disagreement; and did not mention tinnitus in his 
April 2008 Appeal filed in response to a Statement of the 
Case that specified that the reason for the denial of his 
claim for tinnitus was his denial to his VA examiner that he 
currently had tinnitus.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 




ORDER

Entitlement to tinnitus is denied.


REMAND

In a case in which a Veteran's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist him in the development 
of his claim and to provide reasons or bases for any adverse 
decision rendered without these records.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

Although a VA examination with opinion was obtained, the 
examiner opined in December 2007 that the Veteran's 
"[h]earing loss is not consistent solely with noise 
exposure.  I cannot determine if hearing loss is due to noise 
exposure in the service without resorting to mere 
speculation."  This opinion is not helpful and an additional 
opinion is needed to resolve this issue.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  Expedited handling is 
requested.)

1.  If the examiner who performed the 
October 2007 examination is available, 
request an additional opinion from her.  
If the same examiner is not available to 
provide the requested opinion, obtain an 
opinion from another hearing specialist.  
The claims file and a copy of this REMAND 
should be made available to the examiner.  
The examiner should opine, based upon the 
fact that the Veteran was exposed to 
acoustical trauma in service, and based 
upon the post-service history provided by 
the Veteran, whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's hearing 
loss is related to or had its onset 
during service.  If further examination 
of the Veteran is necessary to provide 
that opinion, he should be scheduled for 
an additional examination.  The rationale 
for any opinion expressed should be 
provided.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


